Citation Nr: 1738259	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-25 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right lower extremity radiculopathy.

2.  Entitlement to service connection for left lower extremity radiculopathy.

3.  Entitlement to service connection for right upper extremity radiculopathy.

4.  Entitlement to service connection for left upper extremity radiculopathy.

5.  Entitlement to service connection for dental trauma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from July 1973 to July 1976 and from August 1979 to January 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that a claim for service connection for a dental condition is also considered a claim for VA outpatient dental treatment. Mays v. Brown, 5 Vet. App. 302, 306 (1993). In dental claims, as a general rule, the RO adjudicates the claim of service connection and the VA Medical Center (VAMC) adjudicates the claim for outpatient treatment. Here, an August 31, 2016 letter to the Veteran indicates that VA referred his claim for dental treatment to the VA Medical Center of jurisdiction.  However, it is unclear from review of the record whether a determination has been made regarding treatment.  Therefore, the Board does not have jurisdiction over it. As the Veteran's claim was received prior to March 24, 2015, the Board is referring the claim for dental treatment to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to service connection for dental trauma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The evidence of record favors a finding that the Veteran's right lower extremity radiculopathy is caused by service-connected lumbar degenerative disc disease.   

2.  The evidence of record favors a finding that the Veteran's left lower extremity radiculopathy is caused by service-connected lumbar degenerative disc disease.   

3.  The evidence of record favors a finding that the Veteran's right upper extremity radiculopathy is caused by service-connected cervical degenerative disc disease.   

4.  The evidence of record favors a finding that the Veteran's left upper extremity radiculopathy is caused by service-connected cervical degenerative disc disease.   


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for right lower extremity radiculopathy are met on a secondary basis.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310 (2016).

2.  The criteria for the award of service connection for left lower extremity radiculopathy are met on a secondary basis.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310 (2016).

3.  The criteria for the award of service connection for right upper extremity radiculopathy are met on a secondary basis.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310 (2016).

4.  The criteria for the award of service connection for left upper extremity radiculopathy are met on a secondary basis.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131  (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be awarded on a secondary basis for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. §  3.310(a).  

In this case, the medical evidence of record favors a finding that the Veteran has radiculopathy of both his upper and lower extremities that is caused by his service-connected cervical and lumbar degenerative disc disease, respectively.

Indeed, the Veteran has been diagnosed with cervical radiculopathy as early as July 1992.  See a July 6, 1992 letter from Dr. G.D.D.  A January 20, 2012 letter from Dr. R.D.N. also notes the presence of right and left lower back radiculopathy.  The Veteran has complained of radiating pain symptoms down his arms and legs throughout the appeal period.

The Veteran was awarded service-connection for cervical and lumbar degenerative disc disease in a March 2011 rating decision.

A May 13, 2010 letter from Dr. C.H.C. notes that the Veteran has severe neck and back pain "with neuropathy."   Dr. R.D.N. noted in his January 20, 2012 letter that the Veteran had right and left lower back radiculopathy that is related to his service-connected back disabilities.  Most recently, in a February 25, 2014 letter, S.A.G., D.O., identified that the Veteran had (1) right lower radiculopathy, with tightness and occasional radiating symptoms extending from the lumbar spine area; (2) left lower radiculopathy, with tightness and spasms through the left lower extremity intermittently, associated with his lumbar strain; (3) right upper radiculopathy, with chronic/subacute cervicothoracic strain with radiation of symptoms to the right upper extremity; and (4) left upper radiculopathy, with intermittent acute episodes of cervical strain radiating to the left upper extremity.  

The Board finds the medical evidence listed above to be competent, credible and highly probative.  The evidence demonstrates that the Veteran's radiculopathy of all four extremities is shown to be due to his service-connected cervical and lumbar spine disabilities.  Accordingly the benefits sought on appeal are granted.


ORDER

Service connection for right lower extremity radiculopathy is granted on a secondary basis. 

Service connection for left lower extremity radiculopathy is granted on a secondary basis. 

Service connection for right upper extremity radiculopathy is granted on a secondary basis. 

Service connection for left upper extremity radiculopathy is granted on a secondary basis. 


REMAND

In September 2013, the Veteran filed a VA Form 9 to appeal the RO's denial of his service-connection claim for dental trauma. The Veteran checked the box on the form indicating that he did not request a hearing before the Board.

In September 2016, the AOJ certified the Veteran's appeal to the Board. See the September 2016 VA Form 8.

On September 16, 2016, VA received a Statement in Support of Claim, as well as a letter from his representative, within which the Veteran indicated that he desired a hearing before the Board.  The Veteran's representative confirmed this desire in an August 24, 2017 letter. 
The Board shall decide an appeal only after affording the appellant an opportunity for a hearing.  See 38 U.S.C.A. § 7107 (b) (West 2014).  A hearing on appeal before the Board will be granted if an appellant, or the appellant's representative, expresses a desire to appear in person.  See 38 C.F.R. § 20.700 (2016).

An appellant may request a hearing before the Board at a Department of Veterans Affairs field facility when submitting the substantive appeal (VA Form 9) or anytime thereafter, subject to the restrictions in 38 C.F.R. § 20.1304.  See 38 C.F.R. § 20.703 (2016).  An appellant will be granted a period of 90 days following notification that an appeal has been certified to the Board for appellate review and that the appellate record has been transferred to the Board, or until the Board promulgates the appellate decision, whichever is later, during which the appellant may submit a request for a personal hearing.  See 38 C.F.R. § 1304 (a) (2016).

The Veteran's appeal was certified to the Board in September 2016.  In that same month, the Veteran requested a hearing.  The Board is remanding the Veteran's service-connection claim for dental trauma so that he may be afforded a hearing before a Veterans Law Judge. 

Accordingly, the case is REMANDED for the following action:

Contact the Veteran to clarify whether he would like a videoconference or Travel Board hearing.  Next, schedule the Veteran for a hearing before a Veterans Law Judge for the remaining issue on appeal.  The Veteran and his representative should be notified of the date, time, and place of the hearing.







The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


